Citation Nr: 1600921	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a rating in excess of 50 percent for migraine headaches, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a rating in excess of 30 percent for mood disorder due to a general medical condition with insomnia.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Douglas J. Rosinski, Esq.



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2007 to May 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2012, September 2012, and November 2014 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Regarding service connection for a sleep disorder and increased ratings for migraine headaches and for mood disorder due to a general medical condition with insomnia, in February 2014, the Veteran's attorney (on the Veteran's behalf) submitted a VA Form 9, on which he indicated that the Veteran wished to have a Board hearing via video conference for the claims on appeal.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2015).  While the Veteran's attorney also requested (in a contemporaneous February 2014 statement) a hearing before a DRO for these issues [which was held in February 2015], the Veteran is still entitled to the requested Board hearing.

Regarding a TDIU rating, that claim is inextricably intertwined with the other claims being remanded, and appellate consideration of the TDIU claim must be deferred pending resolution of the other claims.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a video conference hearing before a Veterans Law Judge addressing the issues of entitlement to service connection for a sleep disorder, entitlement to a rating in excess of 50 percent for migraine headaches (to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)), and entitlement to a rating in excess of 30 percent for mood disorder due to a general medical condition with insomnia.  The Veteran and his attorney are to be notified by letter of the date, time, and place of that hearing.

2.  The AOJ should review the record and readjudicate the claim for a TDIU rating (after any further development indicated and in light of the determinations made on the issues of service connection for a sleep disorder and increased ratings for migraine headaches and for mood disorder due to a general medical condition with insomnia).  If a benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

